Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155196(73)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  MICHIGAN GUN OWNERS, INC. and                                                                                        Justices
  ULYSSES WONG,
           Plaintiffs-Appellants,
                                                                     SC: 155196
  v                                                                  COA: 329632
                                                                     Washtenaw CC: 15-000427-CZ
  ANN ARBOR PUBLIC SCHOOLS and
  JEANICE K. SWIFT,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Coalition for
  Responsible Gun Owners Foundation to file a brief amicus curiae is GRANTED. The
  amicus brief submitted on February 19, 2018, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 21, 2018

                                                                                Clerk